DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brockage et al. herein referred to as “Brockage” (USPN 5,050,626), further in view of Dollar (USPN 5,544,668).
As to claim 1, Brockage discloses cleaner for a paint roller in which the cleaner includes a container with an opening for receiving a paint roller and a groove in the side wall thereof for releasably mounting the frame of the paint roller to the container, whereupon the roller is struck by water streams from a manifold within the interior of the body (Abstract). Brockage at Figures 1-2 and 6-7 discloses a generally tubular shaped housing extending from top to bottom, a fluid channel at elongated manifold 28 
Also, although the body of the container in Brockage is substantially tubular in shape because it is tube-like, rounded about the circumference of the roller, and hollow in the interior. If, however, this shape is not considered tubular because of top and bottom being closed, the use of roller cleaning that has a cylindrical tube with an open top and bottom is well-known in the art, as taught by Dollar (see Figure 1, for example). This shape would be a known obvious variation, as it performs the intended purpose of surrounding the cylindrical walls in order to spray fluid thereon to clean a roller body, while allowing for added ease of insertion because there is no top, and simplified fluid evacuation because there is no base. Further by having an open base, it prevents paint and spent washing liquid from getting stuck and potentially becoming malodorous. 
As to claim 2, in Brockage there exists projections 96, 108 combined with groove 76 that serve as a securing groove and clip, as claimed. 
As to claim 3, as mentioned above, Brockage does not give precise dimensions of its device, however, as shown in scale relative to the roller body at Figure 1, the groove 76 defines a void that is approximately half to one inch in width; if not, it would have been obvious to adjust this size to accommodate the handle of the roller, however, not a depth too deep, beyond 1 inch, because then in the roller would drop too far into the cleaning body and potentially touch the bottom/base, which would prevent it from spinning during spray cleaning. It is important a gap remains between the bottom of the roller and the base of the device. 
As to claim 4, as discussed above, Brockage discloses projections 96, 108, which aid in locking the handle of the roller in place. 
As to claim 5, Brockage at Figure 5 illustrates use of a pressurized hose 125 for delivering fluid.
As to claim 6, Brockage at Figure 1 shows an elongated blade of fluid spray pattern. 
As to claims 7-10, see analysis of applied prior art as applied above with reference to the same features.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RITA P ADHLAKHA whose telephone number is (571)270-0378. The examiner can normally be reached M 10-4pm, Tu 10-2pm, W 10-4pm, and Th 10-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RITA P ADHLAKHA/Primary Examiner, Art Unit 1711